Title: De Thulemeier to the American Commissioners, 11 February 1785
From: Thulemeier, Friederich Wilhelm, Baron von
To: American Commissioners



Messieurs
à la Haye le 11. fevrier 1785.

La lettre dont Vous m’avez honoré, Messieurs, au mois de Janvier dernier, sans indication de date particulière, m’a été rendue il y a quelques jours. J’ai transmis au Roi l’offre d’ériger, pour le bien du commerce, les ports de Emden et de Stettin en ports francs,  et j’attends les ordres de Sa Majesté, dont je m’empresserai à Vous rendre compte. Le Contre-Projet même du Traité, qui s’est trouvé à la suite de ma lettre du 24. Janvier passé, Vous sera actuellement parvenu, et j’aspire vivement à voir consolidé l’ouvrage qui fait l’objet de nos soins communs.
J’ai l’honneur d’être avec la considération la plus distinguée, Messieurs, Vôtre très humble et très obeissant Serviteur,

de Thulemeier

